Title: From the Citizens of Alexandria, Virginia, to the President of the United States, The Address of the Inhabitants of Alexandria and its Vicinity, 4 July 1793
From: Citizens of Alexandria, Virginia,Ramsay, Dennis
To: Washington, George



Sir
Alexandria [Va.] July 4th 1793

That America should remain in peace and enjoy the blessings of their free government undisturbed by European concerns
 We believe to be the earnest desire of every wellwisher to our Country, and We feel the most cordial satisfaction in expressing to you our conviction of the Wisdom of the part you have taken to preserve the publick repose and happiness—In declaring by your proclamation the conduct which ought to be pursued by the people of the United States towards the Belligerent powers of Europe, a new instance was presented to your fellow Citizens of your Vigilance in discharging the important duties of your Station, And you have exhibited to the Nations of the World a striking proof of the candour and justice which governs the politicks of the Republick over which you preside, Sincerity good faith, and truth are Virtues belonging to the Republican character. We rejoice that they have been cherished and practised in the Administration of our Government, And We confide that a steady and manly adherence to them will furnish an example of a people living under a Republican form of Government that will meet with the approbation of all Mankind and be productive of universal happiness.
Accept Sir, our Assurances that individually our Conduct shall be regulated on every occasion by that Spirit of Amity and impartiality which you have enjoined.
By Order of the Meeting.

Dennis Ramsay Chairman

